AGREEMENT

For

PLANTATION OF CASSAVA CROP AGRO-INDUSTRY CROPS
TREES CROPS AND PROCESSING FACTORY

Between

The Ministry of Agriculture, Forestry and Fisheries

And
Real Green Co.; Ltd

This agreement has been made between:

The Ministry of Agriculture, Forestry and Fisheries located at No. 200 Norodom Boulevard,
Telephone: (855) 23 217 320, holding of bank account No... With the National Bank
of Cambodia, represented by His Excellency, the Minister of Agriculture, Forestry and Fisheries
and hereafter referred to as "Party A".

And
Real Green Co.; Ltd located at # No157 Eo St: No 128, Mittapheap Quarter, 7 Makara
District, Phnom Penh,. Telephone: (855) 12 898 881 holding of bank account No.01 003 06027235
with the Canadia Bank located at No.265-269 Ang Duong Street, Phnom Penh of Cambodia,

represented by Mr. BOONSONG PATARASONGKRAM Nationality Thai , the company Director,
hereafter referred to as "Party B".

Pursuant to:

- The Investment Law and the Amendment of the Investment Law of the Kingdom of
Cambodia;

- Land Registry Law of the Kingdom of Cambodia;
- The content of notification No.709 futinn, dated May 04 ,2006 , of the Council of Ministers;

- The letter of Delegation of Full Power No 61 Soar .Pro .Tor dated 11 " May, 2006 of the
Royal Government of Cambodia

The two parties have agreed on the following terms and conditions:

ARTICLE 1: OBJECT OF THE AGREEMENT

covering a total area of Eight thousand ( 8,000 ) hectares located in the distri
Mean Chey province for Party "B" to own and use for Agro-Industry

establishes processing factory. The size of this land is more clearly indicated on the map by dots
showing its location. The map is annexed to this agreement and hereafter referred to as "location".
The coordinates are given below: :

- X : 348000 - Y : 1576300 *
- X : 340000 - ¥ : 1576300
- X: 340000 - Y : 1592000
- X : 348000 - Y : 1592000
- X : 348000 - Y : 1585000
=X: 344000 - Y : 1585000
-X : 344000 - ¥ : 1583000
- X : 348000 - Y : 1583000

In referring to the record of the study and evaluation on the request of the concession land of

the Real Green Co.; Ltd date 11 April 2006 ( attached here with as annex) the total land area of
8,000 hectares is divided into:

Ll

1.2

1.3

1.4

The land where party "B" can run business directly: This portion of land is separate to the
land legally owned by local residents and that which is kept for natural conservation as per
items 1.2 and 1.3 of this article. :

The land that is legally owned by local residents is not available for company use unless a
mutual agreement is reached. In the event of an illegal violation of the ownership of this
concession of land, party "B" shall reserve the right to file a lawsuit with the competent
institution,

The lands which contain national and cultural -heritage sites, mountains, reservoirs,
traditional forests land and other natural protected areas etc. shall be excluded from the
company's use and preserved in their natural conditions.

Regarding the land specified in items 1.1, 1.2, 1.3, party "A" and party "B" shall cooperate
with the competent institutions to complete the survey and identification of the area of
relevant locations within three (03) months from the date of signing this agreement and
either exclude or facilitate the compensation for all relevant land areas. After having
completed the survey and identification the part of land in item 1.1 should requested by

Party "B" for land registration according the Royal Government Circular N° 05 sutinn dated

01 July 2005. Party "B" shall be responsible for the expenses of the survey, the
identification of location and the compensation for relevant lands.

ARTICLE 2: DURATION

2.1

22

This agreement lasts seventy; (70) years starting from the signing date onwards. The
management rights of this concession of land will be granted after this agreement takes
effect in accordance with the law in force. Notification for the termination of this agreement
shall be given one (1) year in advance or within the last year of this agreement.

Party B shall have the right to renew the agreement after expiration of the seventy (70)-year
period. One (1) year prior to the expiration of the agreement, party "B" may ask to renew the
investment. This renewal can only be.made once an approval has been obtained from the
Royal Government of Cambodia at the request of party "A", based the previous

terms and conditions of the new contract.
ARTICLE 3: GOAL AND USAGE SCHEDULE

3.1

3.2

The goal and location usage schedule of party "B" is to make business production based on
the technical-economic reports and master plan that the company has to prepare as per item
7.3 of article 7 and including the following basic principles:

Production-business goal:

3.1.1 Main production: Cassava and Acacia

3.1.2 Secondary production: Sugarcane Teak Tree (Tectona Grandis) Others crops.

3.1.3 Construction: construct a processing factory;

Location usage schedule: Party "B" shall make best use of the area described in item 1.1 of
article 1 and the lands involving local residents within four (04) years from the date this
agreement is signed and party "B" shall have coordinated, exchanged or compensated the
local residents, who own the land, according to the following annual plan:

yearl: Two thousand (2.000) hectares
year2: Two thousand (2.000) hectares
year3: Two thousand (2.000) hectares
year4; Two thousand (2.000) hectares

ARTICLE 4: DEPOSIT AND FEE

4.1

4.2

4.3

44

Deposit: Party "B" shall pay a deposit of USD 1 (one) US dollar per hectare of the total area
as specified in article 1 to guarantee the execution of this agreement. The deposit shall be
paid no later than three (3) months after signing this agreement. This deposit shall be
refunded once party "B" completes the cultivation of the land according to the plan specified
in item 3.2 of article 3 above.

Party "B" shall pay the land fee annually according to the concessionary land rate defined by
the Royal Government of Cambodia and competent institutions. The fee shall be paid
annually to the State budget through the bank account of the Ministry of Agriculture,
Forestry and Fisheries no later than the 31st of January of each year.

In the event of any delay in paying the fee,’as defined in article 4.2, party "B" shall be fined
monthly, two percent (2%) of each annual fee based on the number of months delayed.

Party "B" shall also be obliged to pay other taxes to the State in accordance with the law in
force of the Kingdom of Cambodia.

ARTICLE 5: TRANSFER, SUBLEASE AND SALE OF AGREEMENT

Sul

5.2

5.3

Party "B" is entitled to make a transfer to its successors. Legal successors refer to
individuals who have been authorized by the law in force to inherit from party "B", or those
individuals recognized by the law as its affinity. Notification on rights transfer or any
decision regarding the handover to the successors shall be given to party "A" at least six
months before the execution.

Party "B", in harmony with its legal responsibility and this agreement may collaborate with
its partners in order to develop business production subject to the framework stipulated in
this agreement.
In the event that party “B” subleases or transfers this agreement, it zaalBS&* with
the investment law of the Kingdom of Cambodia and have obtaf ag
Council for the Development of Cambodia at the request of party ' 4

ae /
£7

3
5.4

In order to seek capital from both local and international banks to further expand its
investment, party "B" shall have the right to use the crops and property that have been
invested in the concessionary land to secure additional funds.

ARTICLE 6: RLGHTS AND OBLIGATIONS OF PARTY "A"

6.1

6.2

6.3

Party "A" has the following rights and obligations:

Providing intervention to the relevant institutions in order to address any problems involving
those who commit offense and violate the rights of party "B" in respect of the
implementation framework defined in this agreement as to the usage or confiscation of any
part of the location. i

During the implementation of investment project on the company land concession in case, if
any land conflict occurred between company and local residents/people, competent
authorities have the right to suspend the investment activities for solving the problems and
protecting the interest of people and any conflict is occurred between military Agency and
local residents people the resolution have to give priority to residents people.”

Monitoring:

The implementation of the agreement of party "B".

The environmental impact.

Technical work and the business production program of party "B”.

ARTICLE 7: RIGHTS AND OBLIGATIONS OF PARTY "B"

Party “B" has the following rights and obligations:

TA

72

73

74
75

76

Vd

78

Agreeing to pay the deposit and fee in accordance with article 4 of this agreement until the
termination of the agreement.

Agreeing to be responsible for the expenses of the survey and other related costs involving
the coordination and exchange of the said land as stipulated in article 1 and 1.4.

Designing the location management and development plan for party "A" no later than six (6)
months after this agreement has been signed. This management plan shall have a master
plan for the strategic development-location usage schedule, other technical practices and a
balanced economic-financial plan for long-term development (the commencement period for
best use of land, location and the renewal period). Party "B" may only start operation when a
prior agreement has been made on management plan materials by party "A".
Must to use local labor force in the event that there is no Khmer expert available, the right to
hire foreign experts shall be granted following the law of the Kingdom of Cambodia.
Focusing on the livelihood, health and education of its employees, workers and their
families by building suitable houses, hospitals, temples, schools and recreation centers.
Implementing business activities as planned including: forest clearance, road construction,
cultivation and maintenance by following sustainable conditions for natural resources of the
location and environmental impact caused by the business production.
Operating business production on the actual business area according to the plan stipulated in
its technical-economic reports and in articles 3 and 7.3 of this agreement.

Having the right to sell, buy, distribute and circulate all kinds of produ th inside and
outside the country in accordance with the State's principles and
interests of the above-mentioned investment.

Heo:

7.10

TAL

Machinery equipment, spare parts and chemical materials that are imported for the purpose
of business production will incur additional taxes according to the law of the Kingdom of
Cambodia. ”

Allowing party "A" and relevant institutions to monitor and evaluate its activities regarding
environment impact and subsequently following the instructions of party "A" and relevant
institutions as to the protection of the environment.

Report to Party “A” the achievement of the implementation of the investment works in six-
monthly and annually period, 5

ARTICLE 8: CONSTRUCTION PERMITS

8.1

8.2

Through this, party "B" shall be allowed to carry out all construction activities on the
location in accordance with the law in force of the Kingdom of Cambodia and in harmony
with the objectives specified in article 3 of this agreement.

All construction of infrastructure such as dams and canals that may affect the surrounding
areas, shall be permitted by party "A" and relevant institutions.

ARTICLE 9: RIGHTS TO SUPERVISE

All fixed assets and infrastructure as well as results achieved by party "B" shall be under the

control of party "B" until the termination of this agreement.

: ARTICLE 10: TERMINATION OF THE AGREEMENT

10.1

10.2

10.3

In the event that Party "B" faces a situation beyond its control, Party "B" has the right to
withdraw from the whole project or part of the project providing approval for the
withdrawal has been received from party "A". The withdrawal or sale of factory equipment
such as boats for storing machinery, freighters, vehicles and accessories, other means of
transportation and fixtures shall be made in accordance with rules and regulations in force.
In the event that party “B” withdraws -without approval, it shall be held responsible
according to the Investment Law of the Kingdom of Cambodia.

In the event that party “B” fails to implement the activities stipulated in this agreement at the
passing of one (1) year starting from the date of agreement, the Government shall have the
right to terminate the agreement unconditionally and without compensation for damages.
Such a termination shall result in the seizure of the deposit paid by party “B”. This deposit
shall become State property.

ARTICLE 11: DISPUTES AND RESOLUTION (ARBITRATION)

1L1

11.2

11.3

In case of disputes during the execution of this agreement, the two parties shall mediate and
settle the dispute based on the rights and obligation of each party as stipulated in this
agreement.

In the event that the two parties cannot mediate or settle the dispute within sixty (60) days,

If the Council for the Development of Cambodia cannot settle the
days after receiving the request as stated in item 11.2 of this

send the files of the dispute to the competent court of the Kingdom of Cambodia for its
decision according to the law in force.

ARTICLE 12: PARTIAL NULLIFICATION

Ifany condition of this agreement is nullified or made ineffective, the remaining parts shall
continue to be valid as written, to the extent allowed by the law.

ARTICLE 13: GOVERNING LAW

This agreement shall be governed by the laws of the Kingdom of Cambodia.

ARTICLE 14: ENTIRE AGREEMENT

This document is fully agreed by the two parties and represents their symbolic relationship
or the previous agreement, either verbal or written, in relation to this agreement. This agreement
shall not be subject to modification or change except when there is a written agreement signed and
recognized by both parties.

ARTICLE 15: FORCE MAJEURE

In the event party "B" is not able to perform its duties in part or in whole pursuant to the
terms and conditions of this agreement due to force majeure, party "B" shall notify party "A" in
writing, specifying the reasons and its obligations shall be temporarily suspended during this period.

The term "Force Majeure" refers to fire, flood, storm, war, earthquake, civil unrest,
insurgency, strike, explosion, epidemic and other events or circumstances beyond the control of the
two parties. :

ARTICLE 16: RIGHTS TO NATURAL RESOURCES AND HERITAGE

16.1 Before clearing the land for the development activities, party "B" shall obtain approval from
party "A" for the logging, processing or transporting of trees found on the lands and pay
royalties and premiums to party "A" in accordance with the principles and Forestry Law in
force.

16.2 In the course of clearing the land for business production, if party "B" discovers precious

stones, gold or items of national heritage either above or underground, they shall be
considered to be State property.

ARTICLE 17: LANGUAGES

This agreement has been made in Phnom Penh with 20 copies produced in both the Khmer
and English languages. Each copy has equal value. In the event of discrepa:
copies will prevail.

ARTICLE 18: COMMENCEMENT AND TERMINATION OF THE AGREEMENT

. This agreement takes effect on this day, .9.9... of..... Mma. seseeeaseee, 2006 and expires on
this day, 2.9. Of... AL VANM orescence 207 oe

Agreed in Phnom Penh. Day:..2.9.... Month: sl. MVS%...2006

Representative of party "B" ; Representative of party "A"
Real Green Co.; Ltd The Minister of Agriculture, Forestry and Fisheries VE
fogs ‘
Ne

Bsewss
Sf

CC:

- Office of the Council of Ministers

- Ministry of Economy and Finance

- Council for the Development of Cambodia
- Ministry of Planning

' - Ministry of Justice

- Ministry of Land Management, Urbanization and Construction
- Ministry of Industry, Mines and Energy

- Ministry of Environment

~ Oddar Mean Chey Provincial Office

- Forestry Administration

- Department of Accounting and Finance

- Department of Agronomy and Improved Agricultural Land

- Department of Agro-Industry

- Department of Agricultural Legislation

* ~ Oddar Mean Chey Provincial Department of Agriculture
, 7 Party "A"

- Party "B"
~- Archives-Records
op RN

auSSemcicages coated geepeany
marndigyoy Sesnrensdmourpinlg
me .
pesondag IgE So saaa
an -
§788}@ Real Green Co.; Ltd
_ AGREEMENT
- | For
| PLANTATION OF CASSAVA CROP AGRO-INDUSTRY
_ CROPS TREES CROPS AND PROCESSING FACTORY
Between .
- The Ministry Agriculture. Forestry and Fisheries |
and

Real Green Co} Ltd

genciamsgiage)
Od anwar gemma

AUNSsenATieg Os . ERS. GOARS
wpinaindiagen. Se snewdsnesipinig

Q oanh
| sRegondag senIEEA) se Ree
. BA
§§{88}R Real Green Co.; Ltd

metro

Rgssapenseowe :

FwMensag mygew se eeane Homunhernnag unde fi negandiny IMpind Be renng
wawsiwmenve: woo wuitSpsainay ginigsme: (ate) wm for mo mennane
islemmuhi engine mit “n

Thuasse

- fifedia Real Green Co.; Ltd taqgnfimnaigenye SUSIE, Hissewve Sid sind Byrne enjl

‘Aga  newmsiiag ginigia coucotd deg dao feivsamenonane BOONSONG

PATARASONGKRAM taihii 18 cha: musnygudia ena nanfise 09 oom obolndome ising mamgon

- naieotha enmine lnae-load ging nario snth mits 4

fons : -ENdT Enis (penchameynysh 8 iu andtansingtagpitironnte (penne agm
-updgGmuia enthams pinyin
-~mesuanniSngadahime clog sian geigd o¢ te ansm gi wood 108d BS imananageg

“Eng porate do asyye wigs 99 ta anm gh lo00d sonia pie

san auth 1.

miiciufimsonmagnd paneingnes wieguewntmutes :

i

HM : agsgiadigean
nginishigessyuasiim ” A "seagoing yremyuige ima cc.000) tinm
idosnaGetadimaigepynsdina teqanimnaios gargimi * 2 méminp ganirt&ann Hidanidga® ans
—-AG-anypunny rnsiiosansinss pints 4 Sufigdiarmaurniméingnaigiigns taeGoymtinta |
omauqnafimpoenesiy Sengysunna t iuarndenciyorhauaestagngnias ti igoomnifiimnasrtetturten
“anit Bu nagfineinngeenpmne : ‘

~X:MGGO0O BY: oxrlamoo
-X:MGO000 BLY: otslamoo
-X:MG0006 Su y; 9¢ém000
-X:MGGO0O BY: 9¢eln000
-X:MGG000 Buy: o¢atooo
-X:MGGO0O BY: 9¢dzo00
-X:MGG000 SHY: 9tdémo00
-X:MGGO00 Bay: o¥Gmoo00

fenamsianiunp tiny nphanttfengow & Ggaraiiims ¢.000) tin isda Real
Green Co.; Ltd qeig 99 ie tein #1 Hi wo0a¢ Yumausmuchguiiis > quogetge for Gas ppiiime
~ (4,000) tir entiirasens :
9.9 Bidami “2” maenbingchegs Slaordamadgstnungmimspogns. Sublenpiinnen
Theognsestii Sepusags 910 84 Gana 9.m Japsmi 9 sas 4
9.0 Aruninogmeminnanwugns Sethod ponanoatiqn pnorenniingndne A ims
Rediamswumuginiinergespstinshus naman pwns 4 fananinsmiona
mamdfaryysnaraschwsengne me” 3” nad9Gurhisinotinanugig 4
“9m Audiufinangtyatnd Ba dinuén Ri poneni Aipmarsognn: qin Be susmummymnirgorapas
TOT TBiiripgA tenuniarsihagan: yc 4 . .
9.6 Sgatgtionnataupusas 9.9 , 910 9.0 man” Bs mi ve pivmmngenntans.
SOMA Ap Nd pF ayNaE fnniSrinigningonmmensog sigan: since com fe ugni
FApuantai saan. tian y Yeon URS yyRURUN Tg TEM getaen 4 tymustins
SAeAHaagninnedgerdios dinnniatRunn gistjasnefanfiinginersmima gotnne 9.9 mR” 3"
Whesgswhsomuannsifans se OF nnd WEISS Oo fe FRET SF wo.
nnimigamesiamays sHTuETNAgAT 8 BunyppUN ysonsHT geese

gry : didecsen

aor

0.9 Figugniasinanonuindy clos mhofinndiiggmmmeisiguapssnsl 1 stam
martes yyarednig? prnigaumdBAignanrssgenhernersimeundihanns 4 wupfigedana
UpsAguanpigninhuchysigeyes coo iy telgogiginpariaignan 1

bo mi “e” meGSnienusigaanugdtisinuinds colorgi4 TOSINUYOT (OOF YsiNANI
fnnsfignapmn® * 2 “nse iTarannvgistajndinmugmerpeg|malmsgunsdinarmesminl
Hane Hincahimenyhimeniimime * w” whesinosimemigigingsen wrimi * 2”
Senaes wnamufimap ormatinl “a” aingeageyndfiguand 4

. fpmum : enwel Ge avsSeGqued
tenure Ranglin pipadaimunimi ~ 2 ” fimnGadangndiny hotgamenammh
Dignity Kuemnvidnypetieypiigsings im neni od taaigetmeinarinns
siendogunial :
1.9 tmndliang-eing : .
1.9.9 afinydon : Aged Be nmagyr

m.o.8 ainnigugdugy : dtd tant Bu danitdpuogza
M.O.M Minna : NtinE ini

me neitifiqmadnis : mi “a” ppiiiyaniguescinuygs cog ogt whexfinndfliggeinpiment
Aguapiscnarndteeiiwnsiyundguings 9.9 Faun o 8 HemmAngBanndin ma
“a” mans PURITYRTE YuMgintsmmamdimesnaitiamutsammpgusnrgne :

39: Fiend cly.oo0) tinm

Fe

#iSta—-: Fad «w.000) dinm
wim: fama co.000) tinm
Pi

3 Cima cl.000 dinm
2
6s

3

G9. [ufint: mB” 8” pptudpariniegeny 9 usp cyedanuindim gugunfinm sigh

mid : qudad de gases
uv

GemaquyM! 9 mpNtinamaginsfiguayis: 1 inter iovshudinignnsnet

Com ie tpnutitggmpmentigagn 1 nines yoGorsigrstimtims * 2°.

agiqmidigestimentpnsntpem: m ings mo 4

aniamnanugig rpningapiuinpuigudtmamuns-nndiuel pryundingrmypend a4
isang tnwmsysigé mo ta enn iagidguy 4

Ge mi" 3° Igiodigngnd poigimen pmignntioyaamimeiantiosineg mang u

em quatitnamidiehigamrod patagemumrionigewnatsuny pms Ga ma” 8” tgegn

Fiduségs w % fama HuywtentEnyaingespuigiéyusomedgatetindincny 4
Poe ae went 2
GE mie Ipimamaghguingiyocgia gagmegndispenmamapinynieetnerns 4

PRUE = mage migesg g PUTA GEET

a9 ° mi * 2 "anotgusiiinesagnniiasudgsns 4 Tannrurthagneiigs poogndiayggiagnes
amigemi “2” [ueniranHsIiaURigersidimeysENdyyEMtEmMagenpetenng 4
Maprmesgadchudimingryntiseamyerelqaqnntiverpigadaiunms ~ ni” cha fis 0d
iz ysinumndifungig 4 - .

tla méi"e” TyMBAGeqwan [phiungstimesagndsahighgnrarnswnmdyw pUdistagrans
gemarlejnfiqdadtang-miting Tunniinsiguipudagtemenatongutignsaytas 4

eM gunmni mE” e” geoug Y tgihigesggas mi” 8” qalsgigmegnd?irans Bagnddgt tmnss
ngieendtiienn epemtameyingih Et SnenippetiyystinnsArganys mesdin
iesiene” nm” 4

ug Aghingaieemane Et «{hitprowsnnifnmitfionngavign ma “e” wiaigundant a4
{srywupfieamedamugdisiunanguen ieintioujmarsiendsiiemnsotmendiqns 4

“SpAwd : 8G Se mandgwaims “a

fi “W"enailg 84 magigguearpme: .

5.9 quHgnaudtainndatenimetig Ege pnwayfuomynteumeayngnfiauenda inna
wiGgrunieii "2 quyivdagiamuagignahgssn Bu miniipadnie y ogueonignamyes
seria 4

ale inoveiahiminr netrenensivsioy nso puris qunaahenadanilGaronatysen pray
mgarnausphig wnsdguynBroujensiss gritedjschepanes Semrcnsdeyysunddsond gohnnng
siuniinadandtirnasy mean & supumensag Hppigedanmmeneyoesgayp enn 4

dm muthapnfSaynd :

~ MIagigsFigusn wrme ” e *
- truGsmnindiinna

~ Mamurigniar 8s nyliainng-miing ronime 2 4

gmt : 82 de magdgusiend “eo”

mit” 2” weig Su magfigdeennpme :

1.9 eonbfnend painridutganes fiuppimypom ¢ iahiguaprasngadcrausdenen Agra 4

C.t1 cob ppsaguUgnenmUntmmandyy Badamen pura pyMNhsgNTAeitig eoweioe
guys 9 Tagaqu 9.¢ 4

FL [giGidemrpUpHaaNAiggssiuge nN unomanudin od te ymetiigeshigaeny tame
[ho panes igi nasidamnsiammmAigaergan pend ema gf pdsmiomeh panorgntans wyH9
Ruqnymatsteammngigiipin pufigdhnfamaaRiggfaes:snntty CostopsredimaryA
Mii maslsninsa wsimvg > ime “es ” mogehnfiimanms eyminnemmonipe
idananiesmaad pa chome "a mhyedia 4 :

oe Tt painyianamygepsneeins gunadpagnamoniarg ayn [yetjamutingnnnrens
wnieds tej_wtansh yoaonsfiman: mgmanmBingadingmeeh pimeimeua
28 thotmamegndiapenthamsiingh 4

LE wntRgneidinsiimenisligemsemn Bammaditnunin myn Repannunie che

 nantndisithe wining igang anna ungrTiangnifinmess NG Qrintmesins ATHY 4

ad saigminunitingmedinsteammgsn 2 mab magET Ramey wept
murigénggisinmamanymanundaa Budwdsnaistvinnsiawunmwuniinnd ating
airing 1 :

cheb wjuitiedinng - nfingmuteams. gumatshpumeminiingrissmmefgiones Baguga ;
{orn n-Bb ym A isegeci.m isfigegyisssinbigtindinyn Ainge 4

ccd wnsiiGorig sya tnutenensiaintapd pinsatasigs Benprlyptans meetmasmiat
SugndigihernspuimmnBienysnemisiensont 4

cd Simemisigneadimnrpffunyn ryfpsomal iqmghs oorpamnadiang-miing mi
af Bumaudingennayie Finginesgpd TUR TPentamspAnyTANAR 4 .

too[gixarnainam® ” i” Sugndensfigmenapntaay hamniyesngmarunigeditiimisess
inne 1 [giusigmummdonsiuntme nh Bs qnéamsligguigmmmmdiins 4

Hoo pitimominidingm tamimaigmaniianncdinsejmarse pein Bupscigh ge

mi of 4

(BMI ¢ MingQneinesanreess
GO muitiiasmii * 2” nimsagapndyugigncifigmisianadieinten pourwsgpimenns is
Trentamspinyin Biers poosudartinaniga yee on isfigaapese 4
ala naimuantisdrnuesnsggrepuogsnh. Ged qugnes tenigpnemeaduismnadivd Fig
ipinammaggnatims “A” yantamrtig +

: & Abd a
PANS > Agienwpspe
 nebwunarigny Bh iguemntignudidsidancuandignuiadanhes mi" 2” pin
ishyMUMTpAS PATINA “2” npAgEMIUMMisFiAN 4

wI00 : misysigean

90.9 mfi"a" madgangetucgaryniiminesiagss yignamyts guntpengGemns ys ypame
ugifinemibnmntin® "a" 4 mudnpigniatig y muntikimedigmasiimmmnihh
thijs mhindamansengragy 8 Phau pETMTENMNEMArpANapAorafA Sangin
thinitelgarnitgn iphiteimagnddsveupfenaina 4 :

90.8 . gunmitamma ” 3” arigahweshirmesme * 2 “piegmenpimugndiaone ie
Ipsnehamepanye 4 .

-90.m sunaahigemit” e~ Samsmisuagingiungmn Hemsiouguingeay  marocin 09 gi
Fnmdtiiggsingivenss ndmimwmaddorydiguapimhameartgsag 1 mammy gf

_ Muennadtgjor smu ttuoaidstinonemiogntmainivonme” 2” mMsERE 4 :

HRN : Soa so wsciianes Gnginages )

99.9 pinunitans horfingnes:inssiamuagiggRgraaaemboie Runspsunspsns tms_iner
ihontennrgimedg Be maghgunimasgwstiwmetsugurgagyss +”
99.0 guninitanmbiclut: Samenpsua Ay thepnathorenagunsinaLyAy Bolg Theres
Ipteige pu pI_nNAtgpanymgweyeRpaspgsta yD 4
“99.m qunanilideo pe diqnuaiggnysh ssitaGsinagpedpmapyenspyastnarssms Tuwstanmnetie

(mor Tg tymenfinsegrnimigensisnguénjapm: 99.0 Imig mAsiutipiumpsainl

PRON : HugHeSanonuemaes
eiatipsagamyentaigngyasptgnnSaman Unsppigmnigndisig(tionsiud gine
AnmoMNpEHOTATATHoNoDpUApEsannmnSisetawEITANAATT 4

wanton : epdadaas .
Mipurpyataigegmes pind praepd ta [henthamspangch 4
mod : mepunpjeatogse

DAMIR EMIET ASA teheombigintis Radgnsdsmageussqoymnpsryanguen
Tasthinnyae host panpiuanninisssaiguamender 4 RysapiasGaanetntys g

Hdgrasisuintouinnananseh ano panyrhesnagenginven Baegmanadehor mE othr

geod : saipmeansg

pariiminiitzemi” 2° SsmudincqronfeaRgronigenignysinyyammsgionstatnesigg nye)
isfignaprssichonnttnnmligman® me “2” Wipmrapad mi “a” wehonvsenhanampanye
urprtiingdarueigs iwsmnghgrosimi "2" Bappiocydchummemnggurigs tats mp:san
idsumienifignns 4

Mey: ” maniwensw * penis: Ended ‘gyninys wun mpestaat mistuigetatgn jit
FIRMA AYE Mager magtinasthevtadSigyt9 {husiniiminl y movrsca:tepas

igjrteoipufin pips pouumesin 4

- aNd : GdeGuemeaged ge. cauciaan

98.9 ysinuneluynbafitgdms * 2” ginimmminutimd "a" ghummmdisiyiniy fu Snes
iniitensiifios BY ppiusigeguman@ayonnagam® ” a” ithotdnmetmrmian BH
unui afters 4 : :

95.6 talgumumimninindts adany—mnitnyyaiantime "eo * mudd tq inn yg igttessunt

. Rani ronihirsis g tyme igignenianypruuyfireniag 4

pero : sen
Aguammantisinsmaging cmenigniss wo gpd Ba mankdiqa wo yd wingndiuns ins
sityrdons ganiolitgtufinndmmmnppneatigognmantargianmyoune 4
spruod : minidis de snddguap
figmapias pp imegremernamstigs...0..6°..%e A G2) soa 1 ood Wie p_igeinnstal:
188.08. ie. Ga wore” 4 ,

et

uinengog iG. fe. R woos

G@amema “2” dames “ni”

sgsdie Real Green Co.; Ltd ARONA HI) canoutlny

sigednebansy :
-EiiminonyE gs
spaghingig Su dimnig
~Hetiqnahigdnge
-qnngnigems :
~tnagheyiaG
~figisudiiatsnyuteony 84 wand
~finhangnuiny fF 84 themes
~frgheiins
-nnameganrenaiions
~Heani pind
--Musniparinaaay Racine
muons panty BY tnndaBndiny
“MUO AENSAA-AagpUnAy
~mumnthediing ning:
-ugintingiananrnaior
omit" 7
-mii"e~
-fnesyyffi-anans
ised Enioniehroniege eas yio gist
aeciejipis gynsdine cogggenedes

mea Tops o bed mn

fen Tominmenyns coe wn

cor: Fpnape 8 o¢d un
TH 90m is
Tnnegiony © Bee tn
Bimaiwip ¢ moe un

igftes 99 déo ma

matty ane Aes

ages ‘gi wo Westend

warty FLAS
tgeieomicesnbng pam steifidny
” dostue

DOSE
Senne
panigy de. Ls
ry: Ragu. AGC
sqmades 19% /0 for¢g) boob
maputatwle ener

